                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

   GARNER DWIGHT PADGETT,                           )
                                                    )
                 Plaintiff,                         )
                                                    )
   v.                                               )      No.     2:21-CV-59-DCLC-CRW
                                                    )
   TDOC and TDOC COMMISSIONER                       )
   TONY PARKER,                                     )
                                                    )
                 Defendants.                        )

                                        JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion and order filed herewith, it is

  ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42

  U.S.C. § 1983, is DISMISSED for failure to state a claim upon which relief may be granted and

  as against Defendants who are immune. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

         Because the Court CERTIFIED in the memorandum opinion and order that any appeal

  from this order would not be taken in good faith, should Plaintiff file a notice of appeal, he is

  DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

         The Clerk is DIRECTED to close the file.

         SO ORDERED.



                                                        s/Clifton L. Corker
                                                        United States District Judge




   ENTERED AS A JUDGMENT
   /s/ John L. Medearis
   CLERK OF COURT




Case 2:21-cv-00059-DCLC-CRW Document 5 Filed 03/23/21 Page 1 of 1 PageID #: 235
